154 F.2d 204 (1946)
THOMPSON
v.
SOCIAL SECURITY BOARD.
No. 9099.
United States Court of Appeals District of Columbia.
Argued February 4, 1946.
Decided March 18, 1946.
Mr. W. P. Cannady, of Washington, D. C., for appellant.
Mr. Hubert H. Margolies, Attorney, Department of Justice, of Washington, D. C., with whom Assistant Attorney General, John F. Sonnett and Messrs. Edward M. Curran, United States Attorney, and Sidney S. Sachs, Assistant United States Attorney, both of Washington, D. C., were on the brief, for appellee.
Messrs. Charles B. Murray and Daniel B. Maher, Assistant United States Attorneys, both of Washington, D. C., also entered appearances for appellee.
Before EDGERTON, WILBUR K. MILLER and PRETTYMAN, Associate Justices.
PER CURIAM.
Appellant sued in the District Court to review a decision of the Social Security Board. This appeal is from a summary judgment for the Board.
Appellant had filed with the Board a claim to insurance benefits as the widow of a wage-earner. The Board had found, on conflicting evidence, that appellant was not "living with" the wage-earner at the time of his death and therefore was not entitled to benefits. 53 Stat. 1365, § 202(e) (1), 42 U.S.C.A. § 402(e) (1), 53 Stat. 1378, § 209(n), 42 U.S.C.A. § 409(n). The Board filed in the District Court a certified copy of the record, including the evidence on which the Board's findings and judgment were based. The proceedings before the court were a review of that record, not a trial de novo. Since the evidence in support of the Board's findings of fact was substantial, those findings were conclusive. 53 Stat. 1370, § 205(g), 42 U.S. C.A. § 405(g). The District Court was therefore right in entering summary judgment.
Affirmed.